t c summary opinion united_states tax_court kenneth holten black and marie k morilus black petitioners v commissioner of internal revenue respondent docket no 8251-06s filed date kenneth holten black and marie k morilus black pro sese john m janusz for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioners resided in williamsville new york petitioners filed a joint form_1040 u s individual_income_tax_return for the internal_revenue_service irs assessed the dollar_figure tax_shown_on_the_return the irs assessed the following additional_amounts a dollar_figure addition_to_tax for failure to pay estimated_tax a dollar_figure addition_to_tax for failure to pay timely and dollar_figure in accrued interest after the application of a dollar_figure credit for withholding taxes the additional assessments resulted in an dollar_figure unpaid balance the irs sent petitioners a notice_and_demand for payment within days of the assessment in response petitioners submitted an offer-in-compromise oic on date which the irs rejected and petitioners appealed while petitioners’ appeal was pending the irs filed a notice_of_federal_tax_lien nftl at the erie county clerk buffalo new york on date the irs issued to petitioners a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date in response petitioners submitted a timely form request for a collection_due_process_hearing on date petitioners’ hearing was held on date pursuant to the parties’ discussions petitioners signed a form 433-d installment_agreement on date petitioners via a letter dated date requested that the nftl be withdrawn because the lien’s filing would adversely affect their credit rating and could cause them financial hardship additionally petitioners expressed their concern that a lien could affect their ability to secure college loans on their son’s behalf in response the irs sent petitioners a letter notice_of_determination concerning collection action s under sec_6320 notice_of_determination on date the notice_of_determination sustained the nftl and rejected petitioners’ withdrawal request thereafter petitioners timely filed a petition with the court the issues for decision are whether the appeals officer abused his discretion in sustaining the nftl and determining that the nftl should not be withdrawn discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for any_tax additions to tax penalties interest and costs that may accrue in addition thereto if there has been a demand for payment and the person has failed to pay the lien arises at the time of assessment sec_6322 in order for the federal_tax_lien to have priority over other liens or security interests the irs must file an nftl sec_6323 118_tc_572 generally sec_6320 states that the irs must give the person against whom a federal_tax_lien is filed written notice of the lien’s filing within days after the date of its filing sec_6320 also provides the taxpayer with an opportunity for a hearing before the office of appeals the hearing is conducted pursuant to subsections c d and e of sec_6330 sec_6320 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax including challenges to the appropriateness of the irs’s collection actions and offers of collection alternatives ie an installment_agreement offer-in-compromise the posting of a bond or the substitution of other assets sec_6330 and iii sec_301_6330-1 q a-e6 proced admin regs the appeals officer must consider the following in his determination whether any applicable law or administrative procedure has been followed the issues properly raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 a taxpayer may appeal the irs’s determination with this court within a 30-day period starting on the day after the date of the notice_of_determination sec_6320 sec_6330 in reviewing the irs’s determination the court applies an abuse_of_discretion standard when the underlying tax_liability is not at issue 114_tc_604 pursuant to this standard petitioners must prove that the filing of the nftl and the rejection of their withdrawal request was arbitrary capricious or without sound basis in fact or law see 112_tc_19 filing of the nftl petitioners contend that respondent’s appeals officer abused his discretion by sustaining the nftl the applicable laws and administrative procedures were satisfied the parties agree that petitioners received the required notice_and_demand for payment within the 60-day timeframe mandated by sec_6303 and the record shows that petitioners received notice of the lien’s filing and their right to request a hearing within the 5-day period prescribed by sec_6320 the appeals officer considered petitioners’ challenge to the appropriateness of the nftl noting that petitioners requested that the nftl be withdrawn and not reinstated unless they defaulted on their installment_agreement they were concerned about the negative effect the nftl might have on their credit rating and the impact it might have on their ability to secure college loans for their son the appeals officer concluded that petitioners’ reasons for withdrawal did not satisfy the conditions authorizing withdrawal the nftl’s filing was not premature because an overpayment or other credit was not available and the nftl could be maintained in conjunction with the installment_agreement without hindering collection of the liability see sec_6323 sec_301_6323_j_-1 proced admin regs the appeals officer also considered petitioners’ prior submission of a collection alternative the record shows that an oic had been submitted and was determined to be unacceptable petitioners did not meet the criteria for an oic because they had the ability to pay the liability in full the commissioner had also determined that petitioners could obtain an installment_agreement that would pay the liability in full within the time prescribed by sec_6502 and would not impose a financial hardship on petitioners cf sec_301_6343-1 sec_301 b and c proced admin regs the appeals officer balanced the need for efficient collection_of_taxes against petitioners’ concern over the nftl’s intrusiveness the appeals officer testified that the lien was filed to protect the government’s interest his research indicated that petitioners were subject_to the claims of competing creditors and petitioners could become liable to the state of new york for additional tax for the same year the appeals officer testified that since petitioners’ oic had been rejected he concluded that an installment_agreement was in their best interest because penalties and interest were accruing during the pendency of the irs’s acceptance and the installment_agreement would forestall the irs’s proposed levy action finally form_656 offer_in_compromise which petitioners signed specifically states that an nftl may be filed at any time while your offer is being considered therefore the court concludes that respondent’s appeals officer did not abuse his discretion in upholding the nftl accordingly respondent’s determination is sustained withdrawal of the nftl in pertinent part sec_6323 provides that the irs may withdraw an nftl if it determines the filing of the nftl was premature or not in accordance with administrative procedures the taxpayer has entered into an installment_agreement unless the agreement provides otherwise withdrawal will facilitate collection or with the taxpayer’s consent the lien’s withdrawal would be in the best interests of the taxpayer and the united_states petitioners contend that respondent’s appeals officer abused his discretion when he refused to withdraw the nftl because the nftl’s filing was premature an installment_agreement was subsequently agreed to and it would be in petitioners’ and the united states’ best interests to remove the nftl due to the damage it would cause to petitioners’ credit rating the nftl was not filed prematurely petitioners’ tax_liability was assessed and notice_and_demand for payment was mailed to petitioners within days of the assessment the irs issued a notice balance due-urgent a letter final notice_of_intent_to_levy as well as a notice_of_federal_tax_lien and your right to a hearing under sec_6320 the lien’s filing occurred after assessment and notice_and_demand at each step petitioners were properly notified entering into an installment_agreement does not preclude the filing of an nftl nor is the irs required to withdraw an nftl after an installment_agreement has become effective sec_6323 see also ramirez v commissioner tcmemo_2005_179 stein v commissioner tcmemo_2004_124 sec_6323 is permissive the irs may withdraw an nftl but failure to do so is not an abuse_of_discretion sec_6323 sec_301_6323_j_-1 proced admin regs see also crisan v commissioner tcmemo_2007_67 finally petitioners did not submit any evidence to demonstrate that the withdrawal would facilitate collection or would be in the best interests of the taxpayer and the united_states petitioners testified that the nftl may cause their interest rates to increase on their other debts so withdrawal of the nftl would help them and in turn the united_states but petitioners’ assertion that the withdrawal of the lien would facilitate collection and would be in the united states’ best interest is only conjectural there has been no showing that the filing of the lien has in fact caused the interest rates on their other obligations to increase sufficiently to impair collection the court concludes that respondent’s appeals officer did not abuse his discretion in refusing to withdraw the nftl accordingly respondent’s determination is sustained to reflect the foregoing an appropriate decision will be entered
